VIRGINIA:
       In the Supreme Court of Virginia Held at the Supreme Court Building in the
City of Richmond on Thursday, the 2nd day of June, 2016.
Andrew Wallace,                                                                       Appellant,

against            Record No. 151296
                   Circuit Court Docket No. CR13000163-00

Commonwealth of Virginia,                                                             Appellee.

                                                                 Upon an appeal from the judgment
                                                            rendered by the Court of Appeals of
                                                            Virginia.

          In this case, we awarded appellant an appeal from the judgment of the Court of Appeals

holding that the trial court did not err in its denial of the appellant’s motion to dismiss the charge

against him. Wallace v. Commonwealth, 65 Va. App. 80, 774 S.E.2d 482 (2015).

       We have considered the record, briefs and argument of counsel, and for the reasons stated

in the opinion of the Court of Appeals, we will affirm the judgment.

       This Order shall be certified to the Court of Appeals of Virginia and to the Circuit Court

of the City of Newport News and shall be published in the Virginia Reports.

                                                       A Copy,

                                                         Teste:


                                                                  Patricia L. Harrington, Clerk